Lamar County Courthouse                                                                                     (903) 737-2431
  119 N. Main Street
                                                 ERIC S. CLIFFORD                                         fax (903) 784-7857
· Paris, TX 75460                                   DISTRICT JUDGE
    or                                         Sixth Judicial District Court
  P.O. Box 1118                           Presiding in Lamar & Red River County, Texas
  Paris, TX 75461




           October 28, 2015                                    ReCEIVED IN
                                                       COUtU' OF C~IMINAL APPEALS
                                                                NOV 02 2015

                                                           Abel Acosta, Clerk


           Court of Criminal Appeals
           P.O. Box 12308, Capitol Station
           Austin, TX 78711

                   Re:      Charles Cox, Sr.
                            WR-81,786-01

           The Court respectfully requests an extension of time within which to complete and file Findings of
           Fact and Conclusions of Law on the case referenced above. The Court does not anticipate that it will
           take more than 30 days from this date to comply with the required filings.

           Your consideration for this extension and your assistance is appreciated.

           Respectfully,

         r.~J.~
           Eric S. Clifford